Wheeler, J.
The ground of error relied on is the refusal of the Court to strike the case from the docket on the motion of the appellee.
*256In the recent case of Gillespie v. Redmond, (Ante,) it was held that the omission to place the case on the docket of the Court to which it was transferred, at the Term next succeeding the change of venue, would not necessarily operate a discontinuance. That consequence might be obviated by satisfactorily accounting for the delay. It certainly would require very cogent reasons satisfactorily to explain the delay which appears in this case. How it was explained does not appear; there being no statement of facts. But we must presume in support of the judgment, that a sufficient explanation was given, if such apparent laches was susceptible of explanation and we are not prepared to say that it was not: or even that delay of two or more Terms might not be satisfactorily accounted for. It might be unsafe to fix any certain period within which the case must, at all events, be transferred, and placed upon the docket of the proper Court. The assertion of any arbitrary rule for the government of all cases, might sometimes be productive of irreparable injury and injustice. It is incumbent on the plaintiff, or party prosecuting the suit (or appeal as in this case) to cause the case to be transferred as early as conveniently practicable; or within a reasonable time. But what will be a reasonable time must depend upon the circumstances of each case. In the absence of a statement of the facts, we cannot undertake to say that it was not within such-time under the circumstances of this case: or that the delay was not satisfactorily accounted for. The judgment is affirmed.
Judgment affirmed.